421 F.2d 179
Richard LAMB, a Minor, by Mrs. Ed. Hanson, His Mother andNext Friend, Appellant,v.MIDWEST MUTUAL INSURANCE COMPANY, Appellee.
No. 19717.
United States Court of Appeals Eighth Circuit.
Feb. 2, 1970.

Donald Joe Adams of Fitton, Meadows & Adams, Harrison, Ark., for appellant.
Gordon S. Rather, Jr., of Wright, Lindsey & Jennings, Little Rock, Ark., for appellee.
Before VAN OOSTERHOUT, Chief Judge, and BLACKMUN and HEANEY, Circuit judges.
PER CURIAM.


1
This is a timely appeal by plaintiff Lamb, a minor by his next friend, from final judgment sustaining the motion of the defendant insurer for summary judgment of dismissal.  Jurisdiction, based upon diversity of citizenship and the requisite amount, is present.


2
There is no dispute as to the material facts.  Plaintiff obtained insurance upon his motorcycle from defendant.  Defendant offered uninsured motorist protection for an additional premium, as required by law.  Plaintiff rejected such offer.  A policy was issued providing no uninsured motorist coverage and no premium was paid for such coverage.  Plaintiff's claim is based upon injuries alleged to have been inflicted upon him by an uninsured motorist while plaintiff was operating his motorcycle.


3
The facts, issues and the controlling Arkansas law are fully set out in Judge Henley's opinion reported at 296 F. Supp. 131.  We affirm the dismissal judgment upon the basis of the reasoning set forth in Judge Henley's reported opinion.


4
Affirmed.